DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 10, 2022 for the patent application 15/942,401 originally filed on March 30, 2018. Claims 1-9, 13, 14, 20, and 21 are amended. Claims 1-21 remain pending. The first office action of July 30, 2020, second office action of December 1, 2020, third office action of May 7, 2021, and fourth office action of November 15, 2021 are fully incorporated by reference into this Final Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant’s amendments are sufficient to overcome the outstanding objections. Therefore, the objections to the claims are withdrawn.
The Applicant’s amendments are sufficient to overcome the outstanding rejections under 35 USC 112. Therefore, the outstanding rejections under 35 USC 112 are withdrawn.
Amendments made to the claims are insufficient for overcoming the 35 USC 101 rejections. The outstanding 35 USC 101 rejections are maintained for the reasons given below.
The claims as amended are sufficient to overcome the outstanding 35 USC 103 rejections. Therefore, the outstanding rejections under 35 USC 103 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), claim 9 is directed to “an interactive computer simulation system” (i.e. a machine), and claim 14 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “training assessment” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “training a user in an interactive computer simulation in the performance of a task through a flight training activity, the flight training activity comprising a defined flight trajectory according to a predefined pattern, the interactive computer simulation simulating a virtual aircraft, the method comprising: providing a physical interface for the user to control the virtual aircraft in the interactive computer simulation during the flight training activity comprising a plurality of standard operating procedures, each of the standard operating procedures to be performed at a respective one of a plurality of stages of the flight training activity and defined at different points of the defined flight trajectory; receiving a plurality of performance metric datasets related to the virtual aircraft being simulated, the plurality of performance metric datasets representing results of the interactions between the user and the tangible instrument module during execution of the interactive computer simulation; and during execution of the interactive computer simulation: detecting, in the plurality of performance metric datasets, an actual maneuver performed with the virtual aircraft resulting from the user interacting during the flight training activity, wherein the actual maneuver is detected at one of said different points of the defined flight trajectory; identifying a standard operating procedure defined at the one of said different points of the defined flight trajectory from the plurality of standard operating procedures to be performed for the flight training activity from the detected actual maneuver performed with the virtual aircraft by the user; and displaying, in real-time upon identification of the standard operating procedure, information related to the identified standard operating procedure in the interactive computer simulation.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an interactive computer simulation station” and “a tangible instrument module,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “training assessment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an interactive computer simulation station” and “a tangible instrument module,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-8, 10-13, and 15-21 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8, 10-13, and 15-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 9, and 14.
Therefore, claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments

Applicant’s arguments regarding 35 USC 101
The Applicant respectfully argues that “at least the claimed limitations of controlling a virtual aircraft in an interactive computer simulation according to input from a tangible instrument module, and receiving performance metric datasets that are the results of interactions between the user and the tangible instrument, cannot practically be performed in the human mind, and therefore the claims do not recite a mental process.”
However, the Examiner respectfully disagrees. The MPEP 2106.04(a) states that “examples of mental processes include observations, evaluations, judgments, and opinions.” It further states that “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”
In the present case, a user operates “a tangible instrument module” (input device) while a “an interactive computer simulation station” (computer) observes, evaluates, and judges the user’s actions. Without further definition, the tangible instrument module can be interpreted as a generic input device and the interactive computer simulation station can be interpreted as a generic computer. Without aid of the computer, a human could observe a user operating an instrument module, evaluate the user’s actions, and judge the user’s actions.
Therefore, without further definition of at least one of the tangible instrument module or the interactive computer simulation station so that it cannot be interpreted merely as a generic device, the instant claims can still be interpreted as being directed to mental processes.

The Applicant further respectfully argues that “the claims do not recite methods of organizing human activity, but rather are directed to a method and system for training a user in an interactive computer simulation. The Applicant notes that the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. However, the present claims are not simply defining rules or instructions for a user to follow when performing a flight training activity. Rather, the present claims define the systems and computer-implemented methods that allow for improved training/assessment.”
Upon further consideration, the Examiner agrees with Applicant’s assessment that the claims do not recite methods of organizing human activity. The claim limitations observe and evaluate human activity, but do not attempt to “organize” it by instructing or directing the user. Therefore, the instant claims are no longer interpreted as being directed to the abstract idea of “methods of organizing human activity.”

The Applicant respectfully argues that “the claims clearly recite additional subject matter that integrates the alleged judicial exception into a practical application. In particular, the alleged abstract idea is integrated into the interactive simulator that includes a physical interface for allowing a user to control a virtual interface. Applicant respectfully submits that the claimed simulation system and simulation station do not merely claim "doing" an alleged abstract idea on a computer but rather are limited to the practical application of an interactive simulator that can be used to train users.”
The Examiner respectfully disagrees. As discussed above, the “interactive computer simulation station” and “tangible instrument module” merely add insignificant extra-solution activity (such as data gathering) to the judicial exception. They are claimed such that they can be interpreted as generic input or processing devices and do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, the claimed “training assessment” does not integrate the judicial exception into a practical application.

The Applicant further respectfully argues that “The MPEP furthermore notes that a practical application may be found in case in which the computer is integral to the claim. See "Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b)". In this instance the computer is integral to the claim. Without the computer, the claimed invention simply cannot be performed.”
The Examiner respectfully disagrees. In the present case, the “computer” is disclosed in the claim as “an interactive computer simulation station.” However, the only further description of the computer in the claims only states that it comprises “a tangible instrument module providing a physical interface for the user.” Thus, the “interactive computer simulation station” can be interpreted as a generic computer and the “tangible instrument module” can reasonably be interpreted as a generic input device. 
The MPEP 2106.05(b) notes that “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine… Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”
Without further description in the claims to distinguish the “interactive computer simulation station” and/or “tangible instrument module” from generic computer components, the claims do not integrate the abstract idea into a practical application.

As such, the arguments are not fully persuasive. Therefore, the 35 USC 101 rejections of the claims are maintained.

Applicant’s arguments regarding 35 USC 103
Applicant’s arguments with respect to the 35 USC 103 prior art rejections of the claims have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-21 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715              

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715